*799ON REMAND FROM THE FLORIDA SUPREME COURT
PER CURIAM.
In accordance with the mandate from the Florida Supreme Court, the temporary injunction entered by the trial court is quashed. Planned Parenthood of Greater Orlando v. MMB Prop., 42 Fla. L. Weekly S204, 211 So.3d 918, 2017 WL 709484 (Fla. Feb. 23 2017) (Case No. SC15-1655). The stay entered by this Court is lifted, and the matter is remanded back to the trial court to conduct permanent injunction proceedings.
REVERSED and REMANDED with directions.
PALMER and EVANDER, JJ, and JACOBUS, B.W., Senior Judge, concur.